[Cite as State ex rel. Mansfield v. Falkowski, 2022-Ohio-4163.]



                 IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO ex rel.                                   CASE NO. 2022-L-073
RICHARD H. MANSFIELD,

                 Relator,                               Original Action for Procedendo

        - vs -

JUDGE COLLEEN A.
FALKOWSKI, et al.,

                 Respondents.


                                           PER CURIAM
                                            OPINION

                                     Decided: November 21, 2022
                                        Judgment: Dismissed


Oliver L. Herthneck, Perez & Morris, LLC, 1300 East 9th Street, Suite 1600, Cleveland,
OH 44144 (For Relator).

Charles E. Coulson, Lake County Prosecutor, Kelly A. Nichols and Michael L. DeLeone,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Respondents).


PER CURIAM.

        {¶1}     Respondents, Judge Colleen A. Falkowski and Magistrate Margaret

Campbell, move to dismiss the complaint for a writ of procedendo filed by relator, Richard

H. Mansfield. We dismiss.

        {¶2}     This original action stems from a divorce case pending in the Lake County

Common Pleas Court, Domestic Relations Division, known as Cheryll Mansfield v.
Richard H. Mansfield, Case No. 19DR000702, in which relator is the defendant. Judge

Falkowski presides over this case, and Magistrate Campbell heard the matter.

      {¶3}     Mansfield filed his petition for a writ of procedendo alleging that evidentiary

hearings were held in this matter on May 25, 2021, September 15, 2021, and December

6, 2021.     As of August 8, 2022, when Mansfield filed his complaint for a writ of

procedendo, no decision had been issued. Mansfield seeks a writ requiring Magistrate

Campbell to expeditiously rule on his pending divorce matter.

      {¶4}    On September 12, 2022, respondents, with leave of this court, moved to

dismiss the petition, maintaining that the magistrate’s decision was filed on August 15,

2022. Mansfield has not responded in opposition to the motion.

              “A writ of procedendo is an extraordinary remedy in the form
              of an order from a higher tribunal directing a lower tribunal to
              proceed to judgment.” State ex rel. Mignella v. Indus. Comm.,
              156 Ohio St.3d 251, 2019-Ohio-463, 125 N.E.3d 844, ¶ 7. * *
              * The writ does not instruct the lower court as to what the
              judgment should be; rather, it merely instructs the lower court
              to issue a judgment. State ex rel. Sherrills v. Cuyahoga Cty.
              Court of Common Pleas, 72 Ohio St.3d 461, 462, 650 N.E.2d
              899 (1995). “A writ of procedendo is appropriate upon a
              showing of ‘a clear legal right to require the trial court to
              proceed, a clear legal duty on the part of the trial court to
              proceed, and the lack of an adequate remedy in the ordinary
              course of the law.’” State ex rel. White v. Woods, 156 Ohio
              St.3d 562, 2019-Ohio-1893, 130 N.E.3d 271, ¶ 7, quoting
              State ex rel. Ward v. Reed, 141 Ohio St.3d 50, 2014-Ohio-
              4512, 21 N.E.3d 303, ¶ 9.

State ex rel. Bechtel v. Cornachio, 164 Ohio St.3d 579, 2021-Ohio-1121, ¶ 7.

      {¶5}    However, “[p]rocedendo will not compel the performance of a duty that has

already been performed.” Bechtel at ¶ 9, citing State ex rel. Roberts v. Marsh, 159 Ohio

St.3d 457, 2020-Ohio-1540, 151 N.E.3d 625, ¶ 6. “When a relator seeks to compel the

issuance of a judgment entry through a writ of procedendo and the judge issues the entry,
                                              2

Case No. 2022-L-073
the procedendo claim is moot.” Bechtel at ¶ 9, citing State ex rel. Hibbler v. O’Neill, 159

Ohio St.3d 566, 2020-Ohio-1070, 152 N.E.3d 265, ¶ 8.

      {¶6}   Irrespective of whether the respondents were legally required to issue a

decision, the magistrate has issued the decision rendering the complaint for procedendo

moot. Accordingly, Respondents’ motion to dismiss is granted.




THOMAS R. WRIGHT, P.J., MARY JANE TRAPP, J., MATT LYNCH, J., concur.




                                            3

Case No. 2022-L-073